Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al (US 2004/0105139 A1 from IDS).

Regarding claim 1, Hirose et al discloses a method for manufacturing a MEMS device (Figs. 1A and 1B), the method comprising: 
forming a temporary biasing structure (103) on a semiconductor body (para [0004]);
forming an actuation coil (paras [0038], [0040], [0041], the coil 107) on the semiconductor body, the actuation coil having a first end turn (Fig. 1A, the inner coil 107), a second end turn (outer coil 107), and an intermediate turn (middle coil 107), the intermediate turn being arranged between the first end turn and the second end turn and electrically coupled to the first end turn through the temporary biasing structure (Fig. 2, 103);
selectively removing portions of the temporary biasing structure (para [0066] etching) to thereby electrically separate (para [0043]) the first end turn from the intermediate turn and from a dummy biasing region (space between the inner coil and outer coil 107, as shown in Fig. 1B) adjacent to the first end turn (inner coil 107); and 
selectively removing portions of the semiconductor body (para [0066]) to define a fixed structure (106), a suspended structure (104) carrying the actuation coil (107) and carried by the fixed structure (106), and a supporting structure (102) coupling the suspended structure to the fixed structure and configured to allow at least one degree of freedom to the suspended structure with respect to the fixed structure (para [0035]).

Regarding claims 10 and 17, Hirose et al discloses a MEMS device (Figs. 1A and 1B), comprising: 
a fixed structure (106); 
a suspended structure (104) carried by the fixed structure (106);
a supporting structure (102), coupling the suspended structure (104) to the fixed structure (106) and configured to allow at least one degree of freedom to the suspended structure with respect to the fixed structure (para [0035]);
an actuation coil (107) extending on the suspended structure (104), the actuation coil comprising a first end turn (inner 107), a second end turn (outer 107), and an intermediate turn (middle coil 107) arranged between the first end turn (inner 107) and the second end turn (outer 107); and 
a dummy biasing  structure (vicinity of inner 107) comprising a dummy biasing region (spaces between 107) adjacent to the first end turn and electrically coupled to the intermediate turn.

Regarding claims 11 and 18, the MEMS device according to claim 10, wherein the first end turn is an inner turn (inner 107) of the actuation coil, wherein the second end turn is an outer turn (outer 107) of the actuation coil, and wherein the dummy biasing region is adjacent to the inner turn (space between 107).
Regarding claim 16, the MEMS device according to claim 10, forming a MEMS micromirror (108 is deflection portion). 

Allowable Subject Matter
Claims 2-9, 12-15 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims, 2-9, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the forming the temporary biasing structure comprises: forming a passivation layer on the semiconductor body; forming a buried conductive region within the passivation layer and having first and second contact portions; forming a seed structure of conductive material on the passivation layer, the seed structure comprising a first seed portion in electrical contact with the first contact portion, a second seed portion in electric contact with the second contact portion and belonging to the dummy biasing region, and a third seed portion, the second seed portion and the third seed portion being contiguous with each other and in mutual electric contact with each other; selectively covering the seed structure; and galvanically growing the actuation coil on the seed structure by growing the intermediate turn on the first seed portion and at least part of the first end turn on the third seed portion, wherein the buried conductive region maintains the first seed portion at a same potential as the third seed portion through the second seed portion as set forth in the claimed combination; and 
Regarding claims 12-15 and 19-22, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest wherein the dummy biasing structure comprises a buried conductive region extending underneath the actuation coil as set forth in the claimed combination. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Khechana et al (US 2-15/0009549 A1) discloses a MEMS device having an actuation coil (see Fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/30/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872